DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “wherein each of the first electrical connectors and the second electrical connectors are directly exposed on the third planar surface of the second molding compound”. There is insufficient support for said limitation in the claim. In fact, 
Claims 2-5 are rejected for being dependent of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein each of the first electrical connectors and the second electrical connectors are directly exposed on the third planar surface of the second molding compound”. It is unclear how the first electrical connectors 522a-522d are directly exposed on the third planar surface 562 since the second molding compound 560 covers the first electrical connectors. Correction/clarification is required.
Claims 2-5 are rejected for being dependent of claim 1.
Claim 16 recites “wherein the integrated electronic element module is stacked over the semiconductor device” which appears to be in conflict with the structure presented in claim 6. Correction/clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1, 3-4, 6-7, 9-10, 12-13 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent 9,825,007).  
Regarding claim 1, Chen teaches a substrate less integrated electronic element module for a semiconductor package, comprising: 
a substrate-less integrated electronic element module (200a on the left side, see Fig. 2G), comprising: 
at least two electronic elements (132 & 172, one of the ordinary skill in the art would read components 132 & 172 as at least two electronic elements), each of the at least two electronic elements having first electrical connectors (note unlabeled conductive components on 132 & 172 within 180, Fig. 2G-2H), and 
a first molding compound 180 encapsulating the at least two electronic elements (132 & 172), the first molding compound 180 comprising a first planar surface (top 
one or more semiconductor dies (200a, note chips 132 & 172, on the right side) comprising second electrical connectors 210; and 
a second molding compound 250 encapsulating the substrate-less integrated electronic element module (200a on the left) and the one or more semiconductor dies (200a on the right), the second molding compound 250 comprising a third planar surface (top surface of 250); 
wherein each of the first electrical connectors and the second electrical connectors are directly exposed on the third planar surface of the second molding compound. (see Fig. 2G and note the positioning of first and second molding compounds (180 & 250) are first electrical connectors and second electrical connectors are similar to applicant’s Fig. 5A).
Regarding claim 3, Chen teaches the integrated electronic element module according to claim 1, further comprising conductive bumps (210 on the left) formed only on a part of the first electrical connectors (see Fig. 2H), wherein top surfaces of the conductive bumps 210 and top surfaces of the first electrical connectors without the conductive bumps formed thereon are all coplanar with each other (Fig. 2H).  
Regarding claim 4, Chen teaches the integrated electronic element module according to claim 1, further comprising conductive bumps (210 on the left) formed on each of the first electrical connectors (Fig. 2H), wherein top surfaces of the conductive bumps are all coplanar with each other (Fig. 2H).  


a substrate less integrated electronic element module 200a (Fig. 2H and 200a on the left in Fig. 2G), comprising: 
at least two electronic elements (132 & 172 - one of the ordinary skill in the art would read components 132 & 172 as at least two electronic elements), each of the at least two electronic elements having first electrical connectors (note unlabeled conductive components on 132 & 172 within 180, Fig. 2G-2H); and 
a first molding compound 180 encapsulating the at least two electronic elements (132 & 172), the first molding compound 180 comprising a first planar surface (top surface of 180) and an opposing second planar surface (bottom surface of 180); 
a semiconductor device (132 & 172 in 200a on the right) comprising second electrical connectors 210 (Fig. 2G); 
a second molding compound 250 encapsulating the integrated electronic element module and the semiconductor device, the second molding compound 250 comprising a third planar surface (top surface of 250) and an opposing fourth planar surface (bottom surface of 250), the third planar surface being closer to the first planar surface than the second planar surface (see Fig. 2G); and 
a redistribution layer 260 (one of the ordinary skill would read wiring layer 260 as redistribution layer) formed over the third planar surface (Fig. 2G); 
wherein each of the first electrical connectors is directly exposed on the first planar surface (prior to the deposition of second molding compound, similar to applicant’s Fig. 5A, the first electrical connectors are directly exposed on the first planar surface), and is electrically connected to the redistribution layer 260 (Fig. 2G), and

Regarding claim 7, Chen teaches the semiconductor package according to claim 6, wherein the semiconductor package is substrate-less (see Fig. 2H).
Regarding claim 9, Chen teaches the integrated electronic element module according to claim 6, further comprising conductive bumps (210 on the left) formed only on a part of the first electrical connectors (see Fig. 2H), wherein top surfaces of the conductive bumps 210 and top surfaces of the first electrical connectors without the conductive bumps formed thereon are all coplanar with each other (Fig. 2H).  
Regarding claim 10, Chen teaches the integrated electronic element module according to claim 6, further comprising conductive bumps (210 on the left) formed on each of the first electrical connectors (Fig. 2H), wherein top surfaces of the conductive bumps are all coplanar with each other (Fig. 2H).  
Regarding claim 12, Chen teaches the semiconductor package according to claim 6, wherein the semiconductor device comprises a plurality of stacked memory dies (note 200a on the right side in Fig. 2G).
Regarding claim 13, Chen teaches the semiconductor package according to claim 12, wherein the integrated electronic element module and the semiconductor device are disposed over the redistribution layer 260 in a side-by-side manner (Fig. 2G).
 Regarding claim 16, as best understood, Chen teaches the semiconductor package according to claim 12, wherein the integrated electronic element module is stacked over the semiconductor device (Fig. 2G).


Claims 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 & 6 above, and in further view of Carson et al. (US PUB. 2017/0148744).
Regarding claim 2, Chen is silent on the integrated electronic element module according to claim 1, wherein the at least two electronic elements comprise a combination of one or more of the following: a multi- layered ceramic capacitor, a silicon-based capacitor, a resistor, an inductor, an application specific integrated circuit die, a general purpose integrated circuit die, a wafer-level chip-scale package (WLCSP), and a quad flat no-lead package low dropout (QFN/LDO). The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Carson teaches wherein the at least two electronic elements comprise a combination of one or more of the following: a multi- layered ceramic capacitor, a silicon-based capacitor, a resistor, an inductor, an application specific integrated circuit die, a general purpose integrated circuit die, a wafer-level chip-scale package (WLCSP), and a quad flat no-lead package low dropout (QFN/LDO) (see Para [0051]). As such, said claim feature would have been obvious and within the routine skill in the art.
Regarding claim 8, Chen is silent on the integrated electronic element module according to claim 6, wherein the at least two electronic elements comprise a .

Claims 5 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et as applied to claim 1 above, and in further view of Zhang et al. (US PUB. 9,832,883).
Regarding claim 5, Chen is silent on the integrated electronic element module according to claim 1, wherein the first electrical connectors have a gap smaller than 10 um between closest adjacent first electrical connectors. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Zhang teaches in column 5, lines 55-60 and claim 5, wherein a first electrical connectors have a gap smaller than 10 um between closest adjacent first electrical connectors. As such, said claim feature would have been obvious and within the 
Regarding claim 10, Chen is silent on the integrated electronic element module according to claim 6, wherein the first electrical connectors have a gap smaller than 10 um between closest adjacent first electrical connectors. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Zhang teaches in column 5, lines 55-60 and claim 5, wherein a first electrical connectors have a gap smaller than 10 um between closest adjacent first electrical connectors. As such, said claim feature would have been obvious and within the ordinary skill in the art. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 14 &15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot in view of new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894